Citation Nr: 1735497	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depression disorder with posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than September 4, 2013 for the award of service connection for radiculopathy, right upper extremity.  

3.  Entitlement to an effective date earlier than September 4, 2013 for the award of service connection for radiculopathy, left upper extremity.  

4.  Entitlement to an effective date earlier than September 4, 2013 for the award of service connection for radiculopathy, right lower extremity.  

5.  Entitlement to an effective date earlier than September 4, 2013 for the award of service connection for radiculopathy, left lower extremity.  

6.  Entitlement to service connection for bilateral hearing loss disability.  

7.  Entitlement to service connection for shin splints.  


ORDER

Entitlement to an effective date of September 1, 2007, but no earlier, for the award of service connection for radiculopathy, right upper extremity, is granted.

Entitlement to an effective date of September 1, 2007, but no earlier, for the award of service connection for radiculopathy, left upper extremity, is granted.  

Entitlement to an effective date of September 1, 2007, but no earlier, for the award of service connection for radiculopathy, right lower extremity, is granted.

Entitlement to an effective date of September 1, 2007, but no earlier, for the award of service connection for radiculopathy, left lower extremity, is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.  

Entitlement to service connection for shin splints is granted.  


INTRODUCTION

The Veteran served on active duty from January 1987 to August 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2008, December 2008, and May 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A March 2016 rating decision granted service connection for major depression disorder with PTSD as "based upon combat."  The issue on appeal has been recharacterized as shown on the title page of this decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating for individual unemployability (TDIU) due to service-connected disabilities, is not a separate claim for benefits, but is rather part of the adjudication of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for the underlying disability.  Id. at 454.  However, neither the record nor the Veteran's statements indicate that he is unemployable due to his service-connected depression disorder with PTSD.  Therefore, the issue of entitlement to a TDIU is not raised.  


FINDINGS OF FACT

1.  An unadjudicated claim for service connection for bilateral neuritis and bilateral neural foraminal stenosis was received by VA on July 9, 2007 and the Veteran separated from active service on August 31, 2007.  

2.  The competent evidence does not reflect a bilateral hearing loss disability for VA compensation purposes.

3.  The probative and competent evidence is in equipoise as to whether shin splints had their onset in active service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 1, 2007, for the award of service connection for service connection for radiculopathy, right upper extremity, are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date of September 1, 2007, for the award of service connection for service connection for radiculopathy, left upper extremity, are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date of September 1, 2007, for the award of service connection for service connection for radiculopathy, right lower extremity, are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date of September 1, 2007, for the award of service connection for service connection for radiculopathy, left lower extremity, are met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

6.  The criteria for service connection for shin splints are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Earlier Effective Dates

The assignment of effective dates for increased disability ratings is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2016).  

In this case, a May 2014 rating decision granted service connection for radiculopathy of the right upper extremity, radiculopathy of the left upper extremity, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity, assigning effective dates of April 15, 2014 (subsequently the AOJ assigned effective dates of September 4, 2013, the date VA received the Veteran's claim for increased ratings for the service-connected lumbar and cervical spine disabilities).  

Review of the record shows that VA received a claim from the Veteran on July 9, 2007, wherein the Veteran requested service connection for degenerative disc disease, bilateral neuritis, and bilateral neural foraminal stenosis.  While the February 2008 rating decision granted service connection for "degenerative disc disease of the cervical and lumbar spine (also claimed as neural foraminal stenosis, herniated nucleus pulposis, muscle spasm, and brachial neuritis), the Board finds that the July 9, 2007 claim reasonably raised a claim for neurological disability, which was not adjudicated by the AOJ until the May 2014 rating decision wherein radiculopathy of the upper extremities (as related to service-connected cervical spine disability) and radiculopathy of the lower extremities (as related to service-connected lumbar spine disability) was granted and the Veteran appealed the May 2014 decision concerning the assigned effective dates.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  As the medical evidence of record shows diagnoses of radiculopathy, affecting the upper and lower extremities, in 2006 and 2007, the assignment of earlier effective dates of September 1, 2007, the day following the Veteran's separation from active service, for radiculopathy of the left upper extremity, radiculopathy of the right upper extremity, radiculopathy of the left lower extremity, and radiculopathy of the right lower extremity, is warranted.  38 U.S.C.A. § 5110.  As September 1, 2007 is the earliest date that can be assigned to the awards of service connection, the benefits sought have been granted in full.  

Bilateral Hearing Loss Disability

The Veteran claims that his bilateral hearing loss is related to active service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

VA has defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The evidence is absent for any demonstration of bilateral hearing loss disability for VA compensation purposes.  A hearing loss disability for VA purposes is defined by 38 C.F.R. § 3.385 and is based on objective audiometric testing and speech recognition ability.  The evidence, including the VA audiological examination reports, does not reflect any audiometric findings or speech discrimination scores to show a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or within close proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran, as a lay person, is competent to report that he has difficulty hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he has not been shown to possess the medical knowledge or expertise to diagnose a hearing loss disability for VA compensation purposes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Diagnosing a hearing loss disability for VA purposes requires medical testing as defined by 38 C.F.R. § 3.385, i.e., audiometric findings and speech recognition scores.  Therefore, the Veteran's reports of bilateral hearing loss do not constitute competent evidence of a bilateral hearing loss disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Without competent evidence of demonstration of a bilateral hearing loss disability, the Board need not address the other elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Shin Splints

The Veteran contends that service connection is warranted for shin splints.  

Concerning the requirement of a current disability, an October 2007 VA medical examination report noted a history of shin splints and that they were currently asymptomatic.  However, the examiner also noted that the Veteran reported pain with running and functional loss when running was mild, 25%.  In addition, a September 2008 Martin ACH treatment record shows an assessment of shin splints.  A January 2014 VA examination report shows that the VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that symptoms associated with shin splints were a reaction to high impact activity and reverse with appropriate treatment.  The examiner stated that there was no residual from previous shin splints identified in either leg at this visit and stated that the Veteran's current leg symptoms were not due to shin splints that resolved years ago.  

The January 2014 VA examiner indicated that the Veteran's shin splints were now resolved; however, the October 2007 VA examiner, while noting that the shin splints were currently asymptomatic, also addressed the Veteran's complaints of pain while running and estimated the functional loss associated with the pain when running.  Further, a September 2008 medical treatment record included an assessment of shin splints.  Therefore, while the shin splints may have resolved during the pendency of the appeal, the Board finds that the current disability requirement has been satisfied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

With respect to an in-service injury or disease, the service medical treatment records do not reflect any assessments of shin splints.  However, the Veteran reported that he experienced symptoms of shin splints since active service and initiated a claim for service connection for shin splints in July 2007, during his active service.  Given the Veteran's complaint of shin splints during active service and the diagnosis shortly after separation from service, the Board finds that shin splints had their onset in active service.  Accordingly, service connection for shin splints is granted.


REMAND

The Veteran's representative requested a new VA medical examination for the service-connected major depression disorder with PTSD.  The representative stated that the evidence was now too old to rate the disability and the last VA examination was provided in 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records and associate those records with the claims folder. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his major depression disorder with PTSD.  The claims folder must be available for review and the examiner must note that a review was completed.  All manifestations and symptoms of major depression disorder with PTSD must be discussed, as well as all resulting functional impairment.

3.  After completing any other indicated development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	J. Seay, Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


